In re Jackson, Deania M.; The American Tobacco Company; Philip Morris Incorporated; Lorillard Tobacco Company; R.J. Reynolds Tobacco Company; Brown & Williamson Tobacco Corporation individually and as successor to the American Tobacco Company; The Tobacco Institute, Inc.; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. K, No. 96-8461; to the Court of Appeal, Fourth Circuit, No. 2003-C-0025.
Stay denied. Writ denied.
TRAYLOR, J., recused.